Lumpkin, J.
1. An agreement between an owner of land and his tenant provided, among other things, that the landlord agreed that the tenant “ may clear up ten acres of woodland on lot number 158, . . each year, and may have the wood'cut off said ten acres and crop for next year, said party of the second part [the tenant] to cut and clear said woodland, beginning on the north side, contiguous to land recently cleared. . . Upon the full and complete performance by the party of the second part with this contract, he . . shall have the refusal of said farm at same price and privileges for the years 1904, 1905, and 1906.” Held, that on the face of this paper, unaided by extraneous evidence, it did not confer any right upon the tenant to cut wood except on lot number 158.
2. When the evidence, in addition to the written contract, is considered, there was conflict in material particulars, and the presiding judge did not abuse his discretion in granting an injunction.

Judgment affirmed.


All the Justices concur, except Candler, J., absent.

Seaborn & Barry Wright and F. W. Copeland, for plaintiff in error. M.- B. Eubanks, contra.